DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 and 21-22 are pending. Claims 1, 4, 8-9, and 16-17 were amended in the Reply filed 4/14/2022.  Claims 2-3, 5-11, 14-15, and 21-22 are withdrawn.  Claims 1, 4, 12-13, 16-18 are presently examined.

Election/Restrictions
Applicant's election with traverse of Group I (original claims 1-5, 10, and 12-18) and the originally elected species of “ADC1” (“AF-Arg-Lys(PEG4-Mal-Trastuzumab)-Phe-OH”) as disclosed at Example 10 in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the ground(s) that “Group III subject matter recites a method of use of the Group I subject matter. Therefore, Groups I and III necessarily share the same special technical feature” (see, e.g., Reply filed 4/14/2022 at 16 at final ¶).  This is not found persuasive because it is premised upon the existence of “special technical feature”, but no “special technical feature” has been identified by Applicant commensurate in scope with PCT Rule 13.1 or PCT Rule 13.2.  Furthermore, Applicant failed to address or dispute the Examiner’s analysis pertaining to the lack of a single, special technical feature as set forth at pages 8-9 of the Requirement mailed 1/14/2022.  Accordingly, no “special technical feature” has been identified on record and therefore none is shared between Groups I and II.  Therefore, the traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
The originally elected species of “ADC1” (“AF-Arg-Lys(PEG4-Mal-Trastuzumab)-Phe-OH”; see also CAS RN No. 2758698-89-2D) as disclosed at Example 10, wherein Applicant identified that W1 is auristatin Phe; V is Mal-trastuzumab; Dxx is Arg; Dyy is a covalent bond; S is a polyalkylene oxide (PEG4); Axx is Lys; Ayy is Phe; Z is OH; Rx is understood to be absent; and T is understood to be “PEG4-Mal-trastuzumab” (see, e.g., Reply filed on 4/14/2022 at 17). The originally elected species is understood to read upon instant claims 1, 4, 8-10, 12-13, and 16-18.
Following an extensive search and examination, the originally elected species was deemed free of the prior art.  Per MPEP § 803.02,
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Examination was subsequently extended to the non-elected species of AF-Met-(L)Lys-h1F6 as set forth in WO2009/117531 (cited in IDS filed 8/17/2020 at cite No. 2), which has been deemed anticipated and/or obvious in view of the prior art for the reasons set forth below.  The prior art search was not extended to cover all nonelected species.  The non-elected species is understood to read upon claims 1, 4, 12-13, 16-17 and 18.
Claims 6-7, 11, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022.
Claims 2-3, 5, 8-10, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022.
Claims 1, 4, 12-13, 16-18 are presently examined.

Priority
	Examiner notes that the Foreign priority document of EP17201589.3 appears to differ substantially from the instant Specification.  For example, Examples 8-14 are completely absent from the priority document, and Figures 36-60b appear to be completely absent.  Therefore, Applicant is invited to unambiguously identify support in the priority documents for any subsequently filed amendments to ensure priority is not denied and to facilitate compact prosecution.

Information Disclosure Statement
	The IDS filed 8/17/2020 (4 pages) and the IDS filed 8/17/2020 (1 page) are acknowledged and presently considered.

Claim Interpretation
For purposes of examination, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 1 is representative of the pending claim scope.  However, claim 1 is understood to recite an improper Markush Grouping as identified below.  Applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
At claim 1, the term “drug” is defined to include any “pharmacologically active substance which can inhibit or prevent the function of cells and/or kill cells” and in “some embodiments, the term ‘drug’ is to be understood as being synonymous with other terms commonly used in the art such as ‘toxin’ or ‘payload’ used in the field of cancer therapy” (see, e.g., Spec. filed 5/14/2020 at 46 at lines 20-30; emphasis added).  Accordingly, the claim term is understood to read upon any compound that “can inhibit or prevent the function of cell and/or kill cells”, including compounds such as insulin, which kills patients via overdose each year.
At claim 1, the phrase “derived from a drug” is interpreted in view of the definition provided (see, e.g., Spec. filed 5/14/2020 at 46 at lines 26-38).  Accordingly, the term is understood to mean that the derivative must comprise the drug or a pro-drug form of the compound suitable for conjugation.  Accordingly, the term excludes fragments of a drug.
At claim 1, the phrase “auristatin analog” is interpreted in view of the definition provided (see, e.g., Spec. filed 5/14/2020 at 48 at lines 10-30; emphasis added).
At claim 1, the phrase “amino acid” is understood to include α-, β-, and γ-amino acids, and the phrase includes naturally occurring amino acids as well as synthetic amino acids (see, e.g., Spec. filed 5/14/2020 at 44 at lines 20-37).
At claim 1, the phrase “trifunctional” is defined to mean a “compound or moiety having three functional groups that can form or have formed three covalent bonds to adjacent moieties”, wherein a “functional group” is a “group capable of bonding to another functional group by forming at least one covalent bond without need for breaking any C-C or C-H covalent bonds” (see, e.g., Spec. filed 5/14/2020 at 44 at lines 20-37). Notably, all amino acids have an amine group (e.g., -NH or -NH2) and all amino acids have a carboxyl group (-COOH), and are therefore are all “bifunctional”.  Therefore, the term “trifunctional” is fairly understood to encompass any amino acid containing at least one additional “functional group” on the α-, β-, or γ-carbon, including the “R” side chain.
The phrase “moiety derived from a vector group” is not structurally defined, but generically described as “the vector group can be in an unmodified or modified form”, with the functional qualification “provided that such modifications do not interfere to a significant degree with the interaction between vector group and target cell” (see, e.g., Spec. filed 5/14/2020 at 49 at lines 5-25).  It is unknown what does or does not qualify as “a significant degree” (see id).
The phrase “capable of interacting with a target cell” is described only with functional language, and is described as indicating that the “vector group can bind to, complex with, or react with a moiety, e.g. a protein or receptor, that is exposed on the surface of a target cell” (see, e.g., Spec. filed 5/14/2020 at 49 at lines 5-25).  Accordingly, any moiety capable of binding or complexing with a protein on a cell surface of any cell type (microbial, mammalian, etc.) is understood to satisfy this claim recitation. 
Additional claim interpretations are set forth in rejections below, and those interpretations are incorporated herein. 

Claim Rejections
Claim Rejections - Improper Markush
Claims 1, 4, 12, 16-17, and 18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Claim 1 is representative of the pending claim scope and the dependent claims do not recite or clearly require any particular single structural similarity having a common use.  More specifically, Claim 1 recites two distinct formulas, Formula (I) and Formula (I’), which each comprise the variable components of W, Axx, Ayy, Z, T, W1, Dxx, Dyy, Rx, S, and V.  Each such component is highly variable; for example “W” is any “drug” moiety, which presumably includes small molecules, aptameric compounds, siRNAs, enzymes, polypeptides, PNAs, LNAs, etc., etc., which share no significant required structural similarity.  Similarly, S reasonably reads upon any molecule comprising “one or more atoms selected from carbon, nitrogen, oxygen, and sulfur”, which encompasses distinct classes of molecules including at least PEG moieties, polypeptides, enzymes, carbohydrates, etc., which share no significant required structural similarity. Similarly, V is an ill-defined genus of any possible “moiety derived from a vector group capable of interacting with a target cell” of an unspecified type (e.g., microbes, fungal cells, fish cells, rat cells, neurons, fat cells, etc.), wherein V may presumably have any possible structure including small molecules, aptameric compounds, RNAs, DNAs, enzymes, polypeptides, bile acids, carbohydrates, etc., which share no significant required structural similarity.  Although Axx and Ayy are required structures selected from particular amino acids, no particular amino acids are actually required or identified as a single, significant structural similarity.  To the contrary, Axx is understood to be any “trifunctional amino acid”, which may be selected from any non-D configured α-, β-, or γ-amino acids, including naturally occurring amino acids as well as synthetic amino acids (see, e.g., Spec. filed 5/14/2020 at 44 at lines 20-37).  This is a vast genus because there are over 500 naturally occurring amino acids1, thousands of non-natural amino acids, post-translationally modified amino acids, etc. Accordingly, such structures do not share any single structural similarity corresponding to any known or disclosed structure/function relationship.  Accordingly, claim 1 recites a genus of highly varied alternatives that do not belong to a recognized class or share a “single structural similarity”.  Similarly, the dependent claims do not unambiguously limit or recite any required structures that amount to a “single structural similarity” shared by all compounds.   Claim 12 recites, generically, multiple categories of unrelated “agents” by reciting the field of application rather than any structural similarity, and such “agents” reasonably include small molecules, enzymes, polypeptides, aptamers, RNAs, etc.  In sum, claims 1, 4, 12, 17, and 18 fail to recite or require any structural limitations that amount to a “single structural similarity” shared by all compounds, or any required structures belonging to a recognized class of compounds.
The claimed genera fail to identify compounds have “a common use” because the vast genus of ligand-drug conjugates encompasses distinct “drugs” presumably ranging from herbicides2, pesticides, and chemotherapeutics to even antimicrobials, antifungals, and common therapeutics that can be toxic under select conditions (e.g., insulin; see, e.g., Spec. filed 5/14/2020 at 46 at lines 20-30; insulin and other therapeutics “can inhibit or prevent the function of cell and/or kill cells” because insulin overdoses kill people each year).  Such highly varied drugs do not share a single “common use”.  Likewise, the “vector moiety” lacks any common required structure, or any common required target cell (e.g., the cell type may range from any type or subtype of plant cell, animal cell, bacterial cell, or fungal cell).  Accordingly, such groups of unrelated drugs and unrelated “vector moieties” do not share a “common use”.
In sum, in the absence of (i) any significant, shared, and required structure among all compounds claimed, or (ii) any common use, then the Markush groupings recited at claims 1, 4, 12, 17, and 18 are rejected as improper. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 1, 4, 12, 17, and 18 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 12-13, 16-17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “hydrophobic side chain” at claim 1 is a relative term which renders the claim indefinite. The term “hydrophobic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the art provides conflicting guidance depending upon the application, conditions, and method for evaluating hydrophobicity and/or hydrophilicity utilized.  For example: 
Serine has been identified in the prior art as both hydrophobic (see, e.g., US2014/0286865A1 at ¶[0067]; see also US 5,670,483 at claims 1 and 7, identifying serine as hydrophobic) and hydrophilic (see, e.g., Livingstone et al., Protein sequence alignments, CABIOS, vol. 9(6):745-756 (1993); hereafter “Livingstone”; at Figure 1);
Glutamine has been identified as hydrophobic (see, e.g., US’865A1 at ¶[0067]) and hydrophilic (see, e.g., Livingstone at Figure 1);
Threonine has been identified as hydrophobic (see, e.g., Livingstone at Figure 1) but also hydrophilic (see, e.g., Taylor at 86 at § 5.2.2.2)3;
Tyrosine has been identified as both hydrophobic (see, e.g., Livingstone at Figure 1) and hydrophilic (see, e.g., Taylor at 87 at § 5.2.2.3);
These examples are not exhaustive.  However, if tyrosine is deemed hydrophilic as taught by the prior art (see, e.g., Taylor at 87 at § 5.2.2.3), then all amino acids with a hydrophilicity value greater than tyrosine are presumably also hydrophilic, which would include amino acids such as cysteine and valine (see, e.g., US 4,554,101 at col 2 at lines 1-20, providing a table of comparative hydrophilicity values reproduced below):

    PNG
    media_image1.png
    774
    683
    media_image1.png
    Greyscale

However, if lysine is considered hydrophobic as taught by the prior art (see, e.g., Livingstone at Figure 1), then all amino acids with a hydrophilicity value less than lysine are presumably also hydrophobic, which would include amino acids such as serine, asparagine, and glutamine (see, e.g., US’101 at col 2 at lines 1-20).  Accordingly, terms such as “hydrophobic” and “hydrophilic” are relative terms, and almost any amino acid is therefore more or else less hydrophobic than another amino acid arbitrarily selected by an artisan.  Accordingly, the use of a relative term in the absence of any unambiguous definition renders the metes and bounds of the claim scope indefinite, and there exists close prior art as noted under 35 USC 102 below. Therefore, the scope of claim 1 is rejected as indefinite.  For purposes of applying prior art, “hydrophobic” is understood to apply to all amino acids identified by any prior art reference as “hydrophobic”. 
At claim 1, the phrase “moiety derived from a vector group” is not structurally defined, but generically described as “the vector group can be in an unmodified or modified form”, with the functional qualification “provided that such modifications do not interfere to a significant degree with the interaction between vector group and target cell” (see, e.g., Spec. filed 5/14/2020 at 49 at lines 5-25, emphasis added).  It is unknown what does or does not qualify as “a significant degree” (see id).  Accordingly, the metes and bounds of what structures are encompassed by the phrase “moiety derived from a vector group” are unknown, and there exists close prior art as noted under 35 USC 102 below.  Per MPEP § 2173, “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent”; per MPEP § 2173.02(II), “[i]f the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate”.  Here, the “vector group” is understood to broadly read upon bile acids, mRNAs, small molecules, carbohydrates, aptamers, small peptides, enzymes, receptor agonists, receptor antagonists, etc., which is a vast and highly varied chemical genus.  Although breadth alone is not indefinite, here, the extension of this vast genus to further include “modified forms” of each type of “vector group”, wherein the “modified forms” are “capable of interacting with a target cell” renders the claim scope indefinite.  The “modifications” are not identified, the vector groups are not identified, the “target cell” is unspecified (i.e., mammalian cell, microbial cell, fungal cell, etc.), and the only guidance provided is relative in nature (see, e.g., Spec. filed 5/14/2020 at 49 at lines 5-25, emphasis added, “providing that such modifications do not interfere to a significant degree with the interaction between vector group and target cell”).  Accordingly, an artisan would not reasonably known what chemical structures were included or excluded from the applicant-created genus of moieties “derived from a vector group capable of interacting with a target cell”.  Therefore, claim 1 is rejected as indefinite.
Claims 4, 12-13, 16-17 and 18 depend from an indefinite base claim and do not resolve the indefiniteness of the base claim.  Therefore, such claims are also rejected as indefinite.
Claims 1, 4, 12-13, 16-17 and 18 are rejected as indefinite.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 12-13, 16-17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is representative of the pending claim scope and has been rejected as indefinite and as containing an improper Markush grouping (see, e.g., Rejections above), and those discussions are incorporated into the instant rejection.
Claims 1 and 17 contain functional language that does not reasonably correspond to any specific structures, and no structure/function relationship is provided on the instant record commensurate in scope with the functional requirements recited in the claims such that an artisan would reasonably be aware, a priori, of the metes and bounds of the structures capable of satisfying the functional requirements, or be aware of what compounds are included or excluded by such language in a manner sufficient to avoid infringement.
Specifically, claim 1 recites and requires a “hydrophobic amino acid”, but this term is indefinite for reasons set forth above under 35 USC 112, and those reasons are incorporated herein.  In the absence of an adequate description descripting what is or is not included by this term, one of ordinary skill in the art would not reasonably know what structures were included or excluded from the pending claim scope.  Accordingly, in the absence of a clear structure/function relationship, an artisan could not reasonably conclude Applicant had possession of a genus of compounds that do not correspond to a known structure/function relationship.
In addition, claims 1 and 17 recite and require that V is “a moiety derived from a vector group capable of interacting with a target cell” (see claim 1).  No structure/function relationship is provided and the claim fails to even specify a “target cell”.  This raises substantial concern because common targeting moieties like monoclonal antibodies are may bind specifically to one “target cell” but not at all to another “target cell”, and are therefore dependent upon the unspecified “target cell”, which may presumably be selected from any type or subtype of plant cell, animal cell, bacterial cell, or fungal cell.  Accordingly, such functional language fails to correspond to any particular structures, but instead appears to merely recite desired and hoped-for results that Applicant hopes the invention might someday address.  As such, the functional language amounts to “reach-through” that ambiguously attempts to encompass “vector groups” that are presently undiscovered and may only be created in the future.  Accordingly, in the absence of a clear structure/function relationship, an artisan could not reasonably conclude Applicant had possession of a genus of compounds containing a moiety of unknown and undescribed structures that somehow achieve the desired functionality recited.
Upon review of the embodiments reduced to practice, Examiner notes that only a small number of highly similar compounds were reduced to practice, which cannot reasonably be said to represent the highly varied genus presently claimed, and cannot be said to reasonably provide guidance regarding the claimed structures that can successfully perform and satisfy the functional limitations presently claimed.
Therefore, the pertinent question is simply, “What structures known in the prior art are included or excluded from the scopes of instant claims 1 and 17 in view of the functional limitations?”.  The original disclosure provides no answer or guidance commensurate in scope with the recited genus, and therefore it is unclear what the Applicant contemplates as the metes and bounds of their invention.  In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record.  The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Here, the term “hydrophilic” appears to be a fence attempting to encompass a perceived genus without an accompanying description meaningfully describing such a genus.
Accordingly, the scope of the genus is unknown, and may be vast and highly varied potentially encompassing >>trillions of species, or may contain only the highly similar species explicitly disclosed and reduced to practice.  Accordingly, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention at least because the original disclosure fails to reasonably identify what the full scope of the invention may be.
Conclusion
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1, 4, 12-13, 17 and 18 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12-13, 16-17 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO2009/117531 (Sept. 24, 2009; Bovee et al.; cited in IDS filed 8/17/2020) as evidenced by Oflazoglu et al. (Potent Anticarcinoma Activity of the Humanized Anti-CD70 Antibody h1F6 Conjugated to the Tubulin Inhibitor Auristatin via an Uncleavable Linker, Clin Cancer Res, vol. 14(19) (Oct. 1, 2008); hereafter “Oflazoglu”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection. Additional claim interpretations are discussed below.
WO’531 pertains to auristatin drug linker conjugates, including auristatin-dipeptide-antibody conjugates (see, e.g., WO’531 at title, abs, pages 117-118).  Regarding instant claim 1, WO’531 discloses the embodiment of AF-methionine-(L)Lysine-diaminoethane-propionyl maleimide (see, e.g., WO’531 at Example 39 at page 105, identified as “8n”; see also id. at Figures 12-13), and the corresponding antibody-conjugate (see, e.g., WO’531 at Example 66 at pages 118-119, Table 8 on 118, showing AF-Met-(L)Lys-h1F6 conjugates).  This embodiment satisfies the requirements of instant claim 1 at formula (I’) as follows: “W” is auristatin F (a.k.a., “auristatin Phe” or “AF”; wherein Dxx and Dyy represent single covalent bonds); Ayy is methionine; Axx is lysine (i.e., a “trifunctional amino acid”); T is of formula (Ia1), wherein S is is a group containing “one or more atoms selected from carbon, nitrogen, oxygen and sulfur” (i.e., diaminoethane-propionyl-succinimide following conjugation with the antibody); and V is “a moiety derived from a vector group capable of interacting with a target cell”, namely the antibody of h1F6 (see, e.g., WO’531 at Example 39 at page 105, Example 66 at pages 118-119, Table 8 on 118, Figs. 12-13 at pages 140-141).  Regarding instant claim 4, “at least one of Axx and Ayy is defined as follows”, namely Axx is lys (see, e.g., WO’531 at Example 66 at pages 118-119, Table 8 on 118, showing AF-Met-(L)Lys-h1F6 conjugates).  Regarding instant claims 12-13, the embodiment at issue comprises the drug of auristatin F (a.k.a., “auristatin Phe” or “AF” (see, e.g., WO’531 at Example 66 at pages 118-119, Table 8 on 118).  Regarding instant claims 16-17, in the embodiment at issue, the corresponding “V” in the primary reference is the antibody of h1F6 (i.e., an art-recognized anti-CD70 antibody), which is “capable of interacting with a target cell”, wherein the target cell is a tumor cell as evidenced by Oflazoglu (see, e.g., Oflazoglu at title, abs; see also WO’531 at Example 39 at page 105, Example 66 at pages 118-119, Table 8 on 118, Figs. 12-13 at pages 140-141, noting that the Figures show reduced tumor volume).  Regarding instant claim 18, the embodiment at issue was reduced to practice and subjected to pharmaceutical testing, which identified a decrease in tumor volume (see, e.g., WO’531 at Example 39 at page 105, Example 66 at pages 118-119, Table 8 on 118, Figs. 12-13 at pages 140-141), and therefore is understood to inherently and necessarily comprise excipients and an “effective amount” necessary to effect tumor volume (see id).
Accordingly, claims 1, 4, 12-13, 16-17, and 18 are rejected as anticipated by the prior art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6214345 B1 appears to disclose similar compounds (see, e.g., US’345 at Scheme 12 at col. 65).
US 20020006379 A1 appears to disclose similar compounds, such as DOTA-Phe-Lys(HSG)-Tyr-Lys(HSG)-NH2, wherein DOTA is 1,4,7,10-tetraazacyclododecanetetraacetic acid and HSG is a histamine succinyl glycyl group (see, e.g., US’379 at ¶[0094]).

Conclusion
Claims 1, 4, 12-13, 16-17, and 18 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Wagner et al., New Naturally Occurring Amino Acids, Angew. Chem. Int. Ed. Engl., vol. 22:816-828 (1983); hereafter “Wagner”; at title, abs.
        2 see, e.g., Spec. filed 5/14/2020 at 46 at lines 20-30, noting that cell type is not specified, and is therefore reasonably understood to include plants, animals, bacteria, and fungi.
        3 See, e.g.,William R. Taylor, 5 - The properties of Amino Acids in Sequences, In Biological Techniques Series, Genetic Databases, Academic Press, 1997, Pages 81-103, ISSN 08924473; hereafter “Taylor”.